Case 2:19-cv-13726-VAR-MJH ECF No. 42 filed 03/19/20   PageID.1103   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARVIN GERBER, et al.,

      Plaintiffs,

v.                                       Case No. 19-13726
                                         Honorable Victoria A. Robrets
HENRY HERSKOVITZ, et al.,

     Defendants.
____________________________/

                                  ORDER:

(1)   GRANTING DEFENDANTS HERSKOVITZ, HARB, SAFFORD,
      LIST, MARK AND JEWISH WITNESSES FOR PEACE AND
      FRIENDS’ EX-PARTE MOTION FOR LEAVE TO FILE MOTION TO
      DISMISS THAT EXCEEDS THE COURT’S PAGE LIMIT [ECF 37];
      AND
(2)   STRIKING PROTESTER DEFENDANTS’ MOTION TO DISMISS
      [ECF. NO 38]

      Defendants filed the above entitled motions. While the Court

GRANTS the motion and will allow excess pages, it declines the request for

70 pages.

      Protester Defendants’ Motion to Dismiss [ECF No. 38] is STRICKEN

and not part of the record.

      Defendants can refile their motion by Thursday, March 26, 2020 and

it cannot exceed 30 pages.
Case 2:19-cv-13726-VAR-MJH ECF No. 42 filed 03/19/20   PageID.1104   Page 2 of 2




      ORDERED.



                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: 3/19/2020
